Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00606-CV

                         In the Interest of M.D.C. and M.F.C., Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00280
                          Honorable Peter A. Sakai, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is AFFIRMED, and counsel’s motion to withdraw is DENIED.

       SIGNED May 26, 2021.


                                                 _____________________________
                                                 Irene Rios, Justice